 



Exhibit 10.1
Execution Copy
CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
BY AND AMONG
ENTERPRISE PRODUCTS OPERATING L.P.,
DEP HOLDINGS, LLC,
DUNCAN ENERGY PARTNERS L.P.,
DEP OLPGP, LLC
AND
DEP OPERATING PARTNERSHIP, L.P.
DATED AS OF FEBRUARY 5, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS; RECORDATION
    4  
1.1 Definitions
    4  
 
       
ARTICLE II THE OFFERING AND RELATED TRANSACTIONS
    6  
2.1 Contribution by EPD OLP to MLP of the Subject Interests
    6  
2.2 Public Cash Contribution
    6  
2.3 MLP Receipt of Cash Contribution
    6  
2.4 MLP Cash Distribution to EPD OLP
    7  
2.5 Conveyance and Contribution by MLP (including 0.001% on behalf of OLP GP) to
OLP of the Subject Interests
    7  
 
       
ARTICLE III ASSUMPTION OF CERTAIN LIABILITIES
    7  
3.1 Assumption of Subject Liabilities by MLP
    7  
3.2 Assumptions of Subject Liabilities by OLP
    7  
3.3 General Provisions Relating to Assumption of Liabilities
    8  
 
       
ARTICLE IV FURTHER ASSURANCES
    8  
4.1 Further Assurances
    8  
4.2 Other Assurances
    8  
 
       
ARTICLE V MISCELLANEOUS
    8  
5.1 Order of Completion of Transactions
    8  
5.2 Headings; References; Interpretation
    9  
5.3 Successors and Assigns
    9  
5.4 No Third Party Rights
    9  
5.5 Counterparts
    9  
5.6 Governing Law
    9  
5.7 Assignment of Agreement
    9  
5.8 Amendment or Modification
    9  
5.9 Director and Officer Liability
    9  
5.10 Severability
    9  
5.11 Integration
    9  

-i-



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT
     THIS CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”)
dated as of February 5, 2007, is made and entered into by and among Enterprise
Products Operating L.P., a Delaware limited partnership (“EPD OLP”), DEP
Holdings, LLC, a Delaware limited liability company (the “General Partner”),
Duncan Energy Partners L.P., a Delaware limited partnership (“MLP”), DEP
Operating Partnership, L.P., a Delaware limited partnership (“OLP”), and DEP
OLPGP, LLC, a Delaware limited liability company (“OLP GP”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.” Certain capitalized terms used are defined in
Article I hereof.
RECITALS
     WHEREAS, the General Partner and EPD OLP have formed MLP, pursuant to the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”), for
the purpose of engaging in any business activity that is approved by the General
Partner and that lawfully may be conducted by a limited partnership organized
pursuant to the Delaware LP Act.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, the following actions have been taken prior to the date
hereof:
          1. EPD OLP formed the General Partner, under the terms of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”), to which EPD OLP
contributed $1,000 in exchange for a 100% membership interest in the General
Partner.
          2. The General Partner and EPD OLP formed MLP, under the terms of the
Delaware LP Act, to which the General Partner contributed $60 and EPD OLP
contributed $2,940.00 in exchange for a 2% general partner interest and 98%
limited partner interest, respectively in MLP.
          3. MLP formed OLP GP, under the terms of the Delaware LLC Act, to
which MLP contributed $1,000 in exchange for a 100% membership interest in OLP
GP.
          4. OLP GP and MLP formed the OLP, under the terms of the Delaware LP
Act, to which OLP GP contributed $0.01 and MLP contributed $999.99 in exchange
for a 0.001% general partner interest and 99.999% limited partner interest,
respectively in OLP.
          5. EPD OLP and Enterprise Products OLPGP, Inc., a Delaware corporation
“EPD OLPGP”), formed Mont Belvieu Caverns, L.P., a Delaware limited partnership
(“Mont Belvieu LP”), under the terms of the Delaware LP Act, to which EPD OLPGP
contributed $0.01 and EPD OLP contributed $999.99 in exchange for a 0.001%
general partner interest and 99.999% limited partner interest, respectively, in
Mont Belvieu LP.
          6. EPD OLP formed South Texas NGL Pipelines, LLC, a Delaware limited
liability company (“South Texas NGL”), under the terms of the Delaware LLC Act,
to which EPD OLP contributed $1,000 in exchange for a 100% membership interest
in South Texas NGL.

 



--------------------------------------------------------------------------------



 



          7. Mont Belvieu LP filed the necessary certificates and documents,
under the terms of the applicable laws of the State of Delaware and under the
Delaware LP Act and the Delaware LLC Act, pursuant to which Mont Belvieu LP was
converted into a Delaware limited liability company named Mont Belvieu Caverns,
LLC (“Mont Belvieu LLC”) effective January 10, 2007, with EPD OLP and EPD OLPGP
owning 99.999% and 0.001% of the membership interests, respectively.
          8. MLP, OLP and certain other OLP subsidiaries have entered into a
credit Agreement, dated as of January 5, 2007, with Wachovia Bank, as
Administrative Agent and Lender, and the other Lenders named theretin (the
“Credit Facility”), to, among other things, allow the MLP to borrow up to
$300 million under the Credit Facility (i) initially, in an amount not to exceed
$210 million, (A) for distribution to EPD OLP in connection with the
contributions of assets under this Agreement contemplated in connection with the
initial public offering of common units by the MLP (the “IPO”), and for payment
of transaction and related offering expenses related to the transaction
contemplated by this Agreement, the IPO and the Credit Facility, and related
transactions, and (ii) thereafter, as a backstop for commercial paper and for
working capital, acquisitions, capital expenditures and other company purposes.
          9. EPD OLP, EPD OLPGP, Enterprise Products Texas Operating, LP, a
Texas limited partnership (“Texas Operating”) and Mont Belvieu LLC have entered
into a Contribution, Conveyance and Assumption Agreement, dated as of
January 23, 2007 but effective on February 1, 2007, pursuant to which (i) Texas
Operating (a) contributed and conveyed its Mont Belvieu East and Mont Belvieu
West storage assets to Mont Belvieu LLC in exchange for membership interests in
Mont Belvieu LLC, and (b) immediately upon receipt thereof distributed such Mont
Belvieu membership interests 1% to EPD OLPGP and 99% to EPD OLP, and (ii) EPD
OLP contributed and conveyed its Mont Belvieu North storage assets and assigned
certain storage contracts for a continuation of its 99.999% membership interest,
each as set forth on the schedules thereto. The limited liability company
agreement of Mont Belvieu LLC was amended to adjust the membership interests to
reflect the relative capital accounts of EPD OLP and EPD OLPGP after giving
effect to the capital contributions.
          10. EPD OLP, Enterprise GC, L.P., a Delaware limited partnership
(“Enterprise GC”), Enterprise Holding III, LLC (“Holdings III”), Enterprise GTM
Holdings LP (“GTM Holdings”), Enterprise GTMGP, LLC (“GTMGP”) and South Texas
NGL have entered into a Contribution, Conveyance and Assumption Agreement,
executed January 23, 2007 but effective on January 1, 2007, pursuant to which
(i) Enterprise GC has conveyed the South Texas NGL pipeline assets, as set forth
on the schedules thereto, to South Texas NGL, in exchange for membership
interests of South Texas NGL, (ii) Enterprise GC distributed all of such South
Texas NGL membership interests 99% to GTM Holdings and 1% to Holdings III,
(iii) Holdings III distributed all of its South Texas NGL membership interests
to GTM Holdings, (iv) GTM Holdings distributed all of its resulting South Texas
NGL membership interests 99% to EPD OLP and 1% to GTMGP, (v) GTMGP distributed
all of its membership interests to GTM, (vi) GTM distributed all of such
membership interests to EPD OLP, and (vii) GTMGP distributed all of such
membership interests to EPD OLP, with the result that EPD OLP remained the sole
member of South Texas NGL.

-2-



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following matters shall occur:
          1. Each of Acadian Gas, LLC, a Delaware limited liability company
(“Acadian Gas”), South Texas NGL, Sabine Propylene Pipeline L.P, a Texas limited
partnership "Sabine LP"), Enterprise Lou-Tex Propylene Pipeline L.P., a Texas
limited partnership (“Lou-Tex LP”), and Mont Belvieu LLC will distribute its
cash on hand, if any, to its respective members and partners.
          2. After giving effect to such distributions of cash on hand, EPD OLP,
for itself and on behalf of the General Partner for its respective interest in
each of the Subject Interests to MLP in exchange for a continuation of the
General Partner’s 2% general partner interest in MLP, will contribute the
following equity interests in its subsidiaries to MLP: (a) a 66% membership
interest in Acadian Gas, (b) a 66% membership interest in South Texas NGL, (c) a
66% general partner interest in Sabine LP, (d) a 66% general partner interest in
Lou-Tex LP and (e) a 66% membership interest in Mont Belvieu LLC (collectively,
the “Subject Interests”).
          3. The public, through the Underwriters, will contribute $256,620,000
net of the underwriters’ discounts and commissions and a $1,000,000 structuring
fee (the “Offering Proceeds”), to MLP in exchange for 13,000,000 Common Units
representing a 62.8% limited partner interest in MLP.
          4. MLP will use the net Offering Proceeds to (a) pay transaction
expenses associated with the transactions contemplated by this Agreement in the
estimated net amount of approximately $2.9 million (exclusive of the
underwriters’ discounts and commissions and structuring fees, but net of a
reimbursement for certain expenses received from the underwriters),
(b) distribute an amount to EPD OLP as a portion of the cash consideration equal
to:
          (i) the Offering Proceeds, less
          (ii) $2.9 million (the estimated net transaction expenses), less
          (iii) the product of 66% multiplied by the difference between (x)
$101.7 million and (y) the actual construction and acquisition costs paid by EPD
OLP or its Affiliates with respect to (A) the South Texas NGL pipeline
(excluding the original pipeline purchase costs of approximately $97.7 million)
owned by South Texas NGL as of the date hereof and (B) the Mont Belvieu brine
production and above-ground storage projects included in or for the benefit of
the assets owned by Mont Belvieu Caverns as of the date hereof, prior to the
contribution of interests in South Texas NGL and Mont Belvieu Caverns to us
pursuant to this Agreement at the Closing (as defined below)(such amount, the
“Distributable Proceeds”),
(c) provide approximately $18.9 million to make a capital contribution to South
Texas NGL in connection with the planned expansions to the South Texas NGL
pipeline, and (d) provide approximately $9.3 million to make a capital
contribution to Mont Belvieu LLC in connection with planned construction
projects to expand brine production capacity and above-ground storage
reservoirs.

-3-



--------------------------------------------------------------------------------



 



          5. MLP will issue 7,301,571 Common Units to EPD OLP as partial
consideration for the contribution of the Subject Interests.
          6. MLP will contribute the Subject Interests and to OLP as a capital
contribution.
          7. MLP will borrow approximately $200 million under the Credit
Facility and distribute $198.9 million of such funds under the Credit Facility
to EPD OLP as partial consideration for the contribution of the Subject
Interests.
          8. If the Underwriters exercise their option to purchase up to an
additional 1,950,000 Common Units, MLP shall use proceeds of that exercise,
after deducting underwriters’ discounts and commissions and structuring fees, to
redeem an equal number of Common Units owned by EPD OLP.
          9. The agreements of limited partnership and the limited liability
company agreements of the aforementioned entities will be amended and restated
to the extent necessary to reflect the applicable matters set forth above and as
contained in this Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE I
DEFINITIONS; RECORDATION
     1.1 Definitions. Capitalized terms used herein and not defined elsewhere in
this Agreement shall have the meanings given such terms as is set forth below.
     “Acadian Gas” has the meaning assigned to such term in the recitals.
     “affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise.
     “Agreement” has the meaning assigned to such term in the first paragraph of
this Agreement.
     “Common Units” has the meaning assigned to such term in the MLP Agreement.
     “Closing” has the meaning assigned to such term in the recitals.
     “Credit Facility” has the meaning assigned to such term in the recitals.

-4-



--------------------------------------------------------------------------------



 



     “Delaware LLC Act” has the meaning assigned to such term in the recitals.
     “Delaware LP Act” has the meaning assigned to such term in the recitals.
     “Distributable Proceeds” has the meaning assigned to such term in the
recitals.
     “Effective Date” means February 5, 2007.
     “Enterprise GC” has the meaning assigned to such term in the recitals.
     “EPD OLP” has the meaning assigned to such term in the first paragraph of
this Agreement.
     “EPD OLPGP” has the meaning assigned to such term in the recitals.
     “General Partner” has the meaning assigned to such term in the first
paragraph of this Agreement.
     “IPO” has the meaning assigned to such term in the recitals.
     “Laws” means any and all laws, statutes, ordinances, rules or regulations
promulgated by a governmental authority, orders of a governmental authority,
judicial decisions, decisions of arbitrators or determinations of any
governmental authority or court.
     “Lou-Tex LP” means Enterprise Lou-Tex Propylene Pipeline L.P., a Texas
limited partnership.
     “MLP” has the meaning assigned to such term in the first paragraph of this
Agreement.
     “MLP Agreement” means the Amended and Restated Agreement of Limited
Partnership, dated as of February 5, 2007, of the MLP.
     “Mont Belvieu LLC” has the meaning assigned to such term in the recitals.
     “Mont Belvieu LP” has the meaning assigned to such term in the recitals.
     “Offering Proceeds” has the meaning assigned to such term in the recitals.
     “OLP” has the meaning assigned to such term in the first paragraph of this
Agreement.
     “OLP GP” has the meaning assigned to such term in the first paragraph of
this Agreement.
     “Party” and “Parties” have the meanings assigned to such terms in the first
paragraph of this Agreement.
     “Prospectus” means the final prospectus dated January 30, 2007 related to
the Registration Statement on Form S-1 (File No. 333-138371) filed by the MLP
with the Securities and Exchange Commission, in connection with the MLP’s
initial public offering.

-5-



--------------------------------------------------------------------------------



 



     "Sabine LP” has the meaning assigned to such term in the recitals.
     "South Texas NGL” has the meaning assigned to such term in the recitals.
     "Subject Interests” has the meaning assigned to such term in the recitals.
     "Subject Liabilities” means all obligations and liabilities relating to the
Subject Interests.
     “Texas Operating” has the meaning assigned to such term in the recitals.
ARTICLE II
THE OFFERING AND RELATED TRANSACTIONS
     2.1 Contribution by EPD OLP to MLP of the Subject Interests. EPD OLP, for
itself and on behalf of the General Partner for its respective interest in each
of the Subject Interests to MLP in exchange for a continuation of the General
Partner’s 2% general partner interest in MLP, hereby grants, contributes,
transfers, assigns and conveys to MLP, its successors and assigns, for its and
their own use forever, the Subject Interests, and MLP hereby accepts the
distribution of the Subject Interests from EPD OLP for its own account as an
additional capital contribution in exchange for 7,301,571 Common Units
representing a 35.2% limited partner interest in MLP (and approximately 36.0% of
the initial outstanding Common Units).
     TO HAVE AND TO HOLD the Subject Interests unto MLP, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.
     2.2 Public Cash Contribution. The Parties acknowledge the cash contribution
of the Offering Proceeds from the public through the underwriters to MLP in
connection with the Offering in exchange for 13,000,000 Common Units
representing a 62.8% limited partner interest in MLP (and approximately 64.0% of
the initial outstanding Common Units), which cash contribution is being made and
which Common Units are being issued immediately after the effective time of the
contribution and transfer of the Subject Interests to the MLP.
     2.3 MLP Receipt of Cash Contribution. MLP acknowledges receipt of the
Offering Proceeds (which are net of the underwriting discounts and commissions
and structuring fees withheld by the underwriters from the Offering Proceeds as
payment thereof) in cash as a capital contribution to MLP, and the Parties
acknowledge that MLP has used all of such capital contributions to (a) pay
transaction expenses associated with the transactions contemplated by this
Agreement in the estimated amount of approximately $2.9 million (exclusive of
the underwriters’ discounts and commissions and structuring fees and net of a
reimbursement for certain expenses received from the underwriters),
(b) distribute the Distributable Proceeds to EPD OLP as a portion of the cash
consideration, (c) provide approximately $18.9 million to make a capital
contribution to South Texas NGL in connection with the planned expansions to the
South Texas NGL pipeline, and (d) provide approximately $9.3 million to make a
capital contribution to Mont Belvieu LLC in connection with planned construction
projects to expand brine production capacity and above-ground storage
reservoirs.

-6-



--------------------------------------------------------------------------------



 



     2.4 MLP Cash Distribution to EPD OLP. The Parties acknowledge the
distribution by MLP of (1) $198,900,000 from borrowings under the Credit
Facility and (2) the Distributable Proceeds, and the receipt by EPD OLP of such
cash amounts from MLP. A portion of these distributions have been made to
satisfy the reimbursement for capital expenditures of EPD OLP.
     2.5 Conveyance and Contribution by MLP (including 0.001% on behalf of OLP
GP) to OLP of the Subject Interests. MLP hereby grants, contributes, transfers,
assigns and conveys to OLP (including 0.001% on behalf of OLP GP), its
successors and assigns, for its and their own use forever, all of its rights,
title and interest in and to the Subject Interests and OLP hereby accepts the
Subject Interests as an additional capital contribution from each of MLP and OLP
GP.
     TO HAVE AND TO HOLD the Subject Interests unto OLP, its successors and
assigns, together with all and singular the rights and appurtenances thereto in
anywise belonging, subject, however, to the terms and conditions stated in this
Agreement, forever.
ARTICLE III
ASSUMPTION OF CERTAIN LIABILITIES
     3.1 Assumption of Subject Liabilities by MLP. In connection with the
contribution by EPD OLP of the Subject Interests to MLP, as set forth in
Section 2.1 above, MLP hereby assumes and agrees to duly and timely pay, perform
and discharge all of the Subject Liabilities, to the full extent that EPD OLP
has been heretofore or would have been in the future obligated to pay, perform
and discharge the Subject Liabilities were it not for such distribution and the
execution and delivery of this Agreement; provided, however, that said
assumption and agreement to duly and timely pay, perform and discharge the
Subject Liabilities shall not (i) increase the obligation of MLP with respect to
the Subject Liabilities beyond that of EPD OLP, (ii) waive any valid defense
that was available to EPD OLP with respect to the Subject Liabilities or
(iii) enlarge any rights or remedies of any third party under any of the Subject
Liabilities.
     3.2 Assumptions of Subject Liabilities by OLP. In connection with the
contribution by MLP of the Subject Interests to OLP, as set forth in Section 2.5
above, OLP hereby assumes and agrees to duly and timely pay, perform and
discharge all of the Subject Liabilities, to the full extent that MLP has been
heretofore or would have been in the future obligated to pay, perform and
discharge the Subject Liabilities were it not for such distribution and the
execution and delivery of this Agreement; provided, however, that said
assumption and agreement to duly and timely pay, perform and discharge the
Subject Liabilities shall not (i) increase the obligation of OLP with respect to
the Subject Liabilities beyond that of MLP, (ii) waive any valid defense that
was available to MLP with respect to the Subject Liabilities or (iii) enlarge
any rights or remedies of any third party under any of the Subject Liabilities.
     3.3 General Provisions Relating to Assumption of Liabilities.
Notwithstanding anything to the contrary contained in this Agreement including,
without limitation, the terms and provisions of this Article III, none of the
Parties shall be deemed to have assumed, and the Subject Interests have not and
are not being distributed or contributed, as the case may be, subject to, any
liens or security interests securing consensual indebtedness covering such
Subject

-7-



--------------------------------------------------------------------------------



 



Interests, and all such liens and security interests shall be deemed to be
excluded from the assumptions of liabilities made under this Article III.
ARTICLE IV
FURTHER ASSURANCES
     4.1 Further Assurances. From time to time after the date hereof, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable Law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and
(c) to more fully and effectively carry out the purposes and intent of this
Agreement.
     4.2 Other Assurances. From time to time after the date hereof, and without
any further consideration, each of the Parties shall execute, acknowledge and
deliver all such additional instruments, notices and other documents, and will
do all such other acts and things, all in accordance with applicable Law, as may
be necessary or appropriate to more fully and effectively carry out the purposes
and intent of this Agreement. It is the express intent of the Parties that MLP
or its subsidiaries own the Subject Interests that are identified in this
Agreement and in the Prospectus.
ARTICLE V
MISCELLANEOUS
     5.1 Order of Completion of Transactions. The transactions provided for in
Article II and Article III of this Agreement shall be completed on the Effective
Date in the following order:
          First, the transactions provided for in Article II shall be completed
in the order set forth therein; and
          Second, the transactions provided for in Article III shall be
completed in the order set forth therein.
     5.2 Headings; References; Interpretation. All Article and Section headings
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof. The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such

-8-



--------------------------------------------------------------------------------



 



statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to,” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.
     5.3 Successors and Assigns. The Agreement shall be binding upon and inure
to the benefit of the Parties signatory hereto and their respective successors
and assigns.
     5.4 No Third Party Rights. Except as provided herein, nothing in this
Agreement is intended to or shall confer upon any person other than the Parties,
and their respective successors and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement and no
person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.
     5.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.
     5.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Texas applicable to contracts made and
to be performed wholly within such state without giving effect to conflict of
law principles thereof, except to the extent that it is mandatory that the Law
of some other jurisdiction, wherein the interests are located, shall apply.
     5.7 Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by any Party without the
prior written consent of each of the Parties.
     5.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto and
affected thereby.
     5.9 Director and Officer Liability. Except to the extent that they are a
party hereto, the directors, managers, officers, partners and securityholders of
the Parties and their respective affiliates shall not have any personal
liability or obligation arising under this Agreement (including any claims that
another party may assert).
     5.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     5.11 Integration. This Agreement and the instruments referenced herein
supersede any and all previous understandings or agreements among the Parties,
whether oral or written,

-9-



--------------------------------------------------------------------------------



 



with respect to their subject matter. This Agreement and such instruments
contain the entire understanding of the Parties with respect to the subject
matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement or any such instrument unless it is contained in a
written amendment hereto or thereto and executed by the Parties hereto or
thereto after the date of this Agreement or such instrument.
[The Remainder of this Page is Intentionally Blank]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.

             
 
                ENTERPRISE PRODUCTS OPERATING L.P.  
 
  By:   ENTERPRISE PRODUCTS OLPGP, INC.,    
 
      its General Partner    
 
           
 
  By:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann    
 
      Executive Vice President, Chief Legal Officer and Secretary    
 
                DEP HOLDINGS, LLC
 
           
 
  By:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann    
 
      President and Chief Executive Officer    
 
                DUNCAN ENERGY PARTNERS L.P.
 
  By:   DEP HOLDINGS, LLC, its General Partner    
 
           
 
  By:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann    
 
      President and Chief Executive Officer    
 
                DEP OPERATING PARTNERSHIP, L.P.
 
  By:   DEP OLPGP, LLC, its General Partner    
 
           
 
  By:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann    
 
      President and Chief Executive Officer    
 
                DEP OLPGP, LLC
 
           
 
  By:   /s/ Richard H. Bachmann     
 
           
 
      Richard H. Bachmann    
 
      President and Chief Executive Officer    

Signature Page to Contribution, Conveyance and Assumption Agreement